Citation Nr: 1823759	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-36 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for renal clear cell carcinoma, to include partial nephrectomy, as due to exposure to contaminated water at Camp Lejeune. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an November 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 


FINDINGS OF FACT

1. The Veteran had active service at Camp Lejeune from May 1966 to October 1966.

2. The Veteran has a current diagnosis of clear cell carcinoma of the right kidney. 


CONCLUSION OF LAW

The criteria for service connection for kidney cancer have been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Service Connection for Kidney Cancer

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304. Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247 (1999). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. A veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Additionally, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to contaminated drinking water. See M21-1, IV.ii.2.C.6.a. VA now recognizes kidney cancer as being presumptively due to exposure to contaminated water at Camp Lejeune. See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 81 Fed. Reg. 62419 (proposed Sept. 9, 2016). This rule became final, effective March 14, 2017, and amends 38 C.F.R. §§ 3.307 and 3.309. See also M21-1, IV.ii.2.C.6.c.

In this case, a July 2013 private examination report and an October 2013 VA examination report indicate a diagnosis of renal clear cell carcinoma in the right kidney. The evidence also indicates that the Veteran was stationed at Camp Lejeune for more than 30 days while on active duty from May 1966 to October 1966. VA has therefore recognized the Veteran's exposure to contaminated water at Camp Lejeune. As such, under the newly amended 38 C.F.R. § 3.307 and 3.309, entitlement to presumptive service connection for renal clear cell carcinoma in the right kidney is warranted in this case.


ORDER

Service connection for renal clear cell carcinoma in the right kidney, to include partial nephrectomy, is granted. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


